COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  GARY ZUNIGA, JR.,                                              No. 08-16-00333-CR
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                             207th District Court
                                                 §
  THE STATE OF TEXAS,                                           of Hays County, Texas
                                                 §
                         Appellee.                               (TC # CR-13-0328)
                                                 §


                                           ORDER

       The Court, on its own motion, finds it necessary to supplement the record. It is therefore

ORDERED that the District Clerk of Hays County, Texas prepare a supplemental clerk’s record

to include the following: a copy of any order assessing attorney’s fees against Appellant as costs

and forward same to this Court on or before December 1, 2017.

       IT IS SO ORDERED THIS 16TH DAY OF NOVEMBER, 2017.


                                         PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.